Case 19-22715-CMB   Doc 35   Filed 07/12/19 Entered 07/12/19 16:00:08   Desc Main
                             Document     Page 1 of 2
Case 19-22715-CMB   Doc 35   Filed 07/12/19 Entered 07/12/19 16:00:08   Desc Main
                             Document     Page 2 of 2




                                                     FILED
                                                     7/12/19 3:57 pm
                                                     CLERK
                                                     U.S. BANKRUPTCY
                                                     COURT - WDPA
